Case 1:20-cr-O0060-LG-RHW Document 13 Filed 05/12/20 Page1of1

THERN DISTRICT OF MISSISSIPO! |

FILED
MAY 12 2020

ARTHUR JOHNSTON

     
     

 

 

 

 

PRAECIPE FOR SUMMONS

 

 

DEPUTY

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
SOUTHERN DIVISION

UNITED STATES OF AMERICA

v. CRIMINAL NO. |° 200K QO-LE- RHW/

ROHITH MATHEW
(Wherever Found)

The Clerk of said Court will issue summons returnable on May 20, 2020, at
9:30 a.m., before Robert H. Walker, United States Magistrate Judge, at 2012 15th Street,
Gulfport, Mississippi, an Indictment against the above-named defendant having been filed in the

above-entitled cause on May | is 2020.

Inwn
This ay of May, 2020.

D. MICHAEL HURST, JR.
United States Attorney

QD Dealt pe

ANNETTE WILLIAMS.
Assistant U.S. Attorney
MS Bar # 9641

 

Summons issued:

AW/DEA
